798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SECO ELECTRIC COMPANY, Respondent.
No. 86-5487.
United States Court of Appeals,Sixth Circuit.
June 12, 1986.

Before MARTIN, GUY and BOGGS, Circuit Judges.

ORDER

1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Seco Electric Company, Columbus, Ohio, its officers, agents, successors, and assigns enforcing its order dated 20 September 1985, in Case No. 9-CA-20820, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Seco Electric Company, Columbus, Ohio, its officers, agents, successors, and assigns, shall:

1 . Cease and desist from

3
(a) Deciding.to transfer or constructively discharging any employee for engaging in concerted activities for the purpose of collective bargaining or other mutual aid or protection.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Offer Donald Tutorow immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed, and make him whole for any loss of earnings or other benefits suffered as a result of the unlawful action against him, in the manner set forth in the remedy section of the Board's Decision.


7
(b) Remove from its files any reference to the unlawful decision to transfer Donald Tutorow and to his unlawful discharge and notify him in writing that this has been done and that the evidence of these unlawful actions will not be used against him in any way.


8
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this judgment.


9
(d) Post at its facility in Columbus, Ohio, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 9, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(e) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL RELATIONS BOARD

An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice,


14
WE WILL NOT decide to transfer or constructively discharge any employee for engaging in concerted activities for the purpose of collective bargaining or other mutual aid or protection.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL offer Donald Tutorow immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed and WE WILL make him whole for any loss of earnings and other benefits resulting from his discharge, less any net interim earnings, plus interest.


17
WE WILL notify Donald Tutorow that we have removed from our files any reference to our unlawful decision to transfer him and to his unlawful discharge and that the discharge will not be used against him in any way.

SECO ELECTRIC COMPANY

18
(Employer)

Dated

19
By


20
(Representative)


21
(Title)


22
This is an official notice and must not be defaced by anyone.


23
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Federal Office Building, Room 3003, 550 Main Street, Cincinnati, Ohio 45202, Telephone 513--684--3663.